Title: To Thomas Jefferson from Le Mesurier & Cie., 13 October 1787
From: Le Mesurier & Cie.
To: Jefferson, Thomas



Sir
Havre 13th. October 1787

We have been honored by Your Excellency’s Letter of the 20th. last month, and are sensible of your attention to the Trade of America by obtaining an Order to the Farmers General to make a Report of all the Tobacco they have purchased since the date of the Order of Bernis. As however their report may turn out unfavorable, we have followed the intimation you have been pleased to give us, and have been in treaty with them for 474 Hhds. Tobacco we had in our warehouses, but without success, although we offered the Virginia at 32₶ the Hundred weight. The Margaretta is just arrived with 568 Hhds. more, so that we have now upwards of 1000 Hhds. lying on hand, without any prospect of Sale unless the Farmers General will take them off our hands. In this predicament we have thought it prudent to send one of our House to Paris, the Bearer Mr. Delamotte, who signs by Procuration, and who will have the honor of delivering this Letter. He will have it in his power to convince the Farmers, that if they reduce the prices of Tobacco to too low a rate, they will check the direct importation from America, and in a very little while be reduced to the same state they were before the Independency of the United States.
We have the honor to be with the greatest respect Sir, Your Excellency’s most obedient and most humble Servants,

Hav. Le Mesurier & Comp.

